PHILLIPS, Chief Judge
(dissenting).
I agree that, if the tracts of land were separately owned, and if at the inception of the trial either the United States or the landowners had requested that the market value of each tract be established and separate awards fixed by the jury for each of such tracts, it would have been the duty of the trial court to grant such request.
But, here the United States, by the allegations of its petition to condemn, the order adjudicating title, drafted by its counsel and entered at its request, the evidence adduced on its behalf on the issue of value, and down to the time all the evidence had been introduced, proceeded as if the land was a single tract jointly owned.
The land passed to the present owners by the will of Meat, an Indian. That will and the approval thereof by the Secretary of the Interior, have been on file in the Department of the Interior throughout the pendency of these proceedings. Whether the land passed to the landowners separately or in joint ownership depends on the terms of that will. The terms of the will could have been readily ascertained by the Department of Justice by an inspection thereof in the Department of the Interior. Instead of so doing, Curtis P. Harris, a Special Attorney in the Department of Justice, relied upon information furnished to him by an agent or employee of the Department of the Interior. After the evidence had been closed and both sides had rested, H. E. Hyden, regional counsel for the Indian Service, and an employee of the Department of the Interior, stated that the records of that Department showed the land passed under the will in severalty to the devisees named therein. Mr. Harris then stated that the Department of the Interior had informed him that the landowners owned the land jointly and he had acted on that information. Counsel, appointed by the court below to represent the Indian landowners, wards of the United States, stated on the oral argument in this court that the only information he had as to the terms' of the devises was the statement made by Mr. Hyden. It seems to me that the court had no way of determining which of the two statements, both emanating from the Department of the Interior, was correct other than by adjourning the trial and waiting until the will could be produced. The dilemma confronting the court was caused by the carelessness of counsel for the United States. The landowners and their counsel were blameless. Under that posture of the case, I do not think it was an abuse of discretion to refuse to adjourn the trial in order for counsel for the United States to obtain and produce the will or to refuse to put the landowners to the expense of a second trial in order to *654relieve the United States from a mistake, if in fact the land was separately owned, which was due entirely to the carelessness of counsel of the United States.
Accordingly, I would affirm the judgment.